Case 2:21-cv-00841-ODW-PVC Document 17 Filed 08/11/21 Page 1 of 7 Page ID #:317




 1                                                                                      O
 2
 3
 4
 5
 6
 7
 8                      United States District Court
 9                      Central District of California
10
11   ORLANDO GARCIA,                             Case No. 2:21-cv-00841-ODW (PVCx)
12                     Plaintiff,                ORDER GRANTING MOTION TO
13
                                                 DISMISS [13]
           v.
14   APPLE SEVEN SERVICES SPE SAN
15
     DIEGO, INC., a Virginia Corporation,

16                     Defendant.
17
                                    I.   INTRODUCTION
18
           Plaintiff Orlando Garcia initiated this action against Defendant Apple Seven
19
     Services SPE San Diego (“Apple Seven”), which owns and operates the Courtyard by
20
     Marriott (“Marriott”) located at 2100 W. Empire Avenue, Burbank, California. (First
21
     Am. Compl. (“FAC”), ECF No. 9.) Garcia alleges that Marriott’s hotel reservations
22
     website lacks sufficient accessibility information and asserts two causes of action:
23
     (1) violation of the Americans with Disabilities Act (“ADA”) and (2) violation of the
24
     Unruh Civil Rights Act (“Unruh Act”). Apple Seven moves to dismiss Garcia’s
25
     complaint for failure to state a claim. (Mot. to Dismiss (“Motion” or “Mot.”, ECF
26
27
28
Case 2:21-cv-00841-ODW-PVC Document 17 Filed 08/11/21 Page 2 of 7 Page ID #:318




 1   No. 13.)    For the reasons discussed below, the Court GRANTS Apple Seven’s
 2   Motion.1
 3                                    II.    BACKGROUND
 4          Garcia has physical disabilities and uses a wheelchair, walker, or cane for
 5   mobility. (FAC ¶ 1.) In December 2020, Garcia planned on having a “staycation”
 6   and went online to book a room at Marriott. (Id. ¶¶ 14–16.) Garcia alleges that he
 7   was unable to make a reservation due to inadequate accessibility information on
 8   Marriott’s website.        (Id. ¶¶ 18–23.)      Marriott’s reservation website provides
 9   information regarding accessible amenities, facilities, and areas of the hotel, as well as
10   descriptions of accessible rooms.         (See id. ¶¶ 19, 22.)      The reservation website
11   describes the accessible room as having 32-inch-wide doorways, doors with lever
12   handles, and an accessible route from the public entrance. (Id. ¶ 27.) The website
13   further lists accessible amenities such as “Bathroom grab bars,” “Roll-in shower,” and
14   a “Toilet seat at wheelchair height.”           (Id.)   Garcia claims this information is
15   insufficient to allow him to assess whether the room actually suits his accessibility
16   needs. (Id. ¶¶ 23–29.)
17                                III.      LEGAL STANDARD
18          A court may dismiss a complaint under Federal Rule of Civil Procedure
19   (“Rule”) 12(b)(6) for lack of a cognizable legal theory or insufficient facts pleaded to
20   support an otherwise cognizable legal theory. Balistreri v. Pacifica Police Dep’t,
21   901 F.2d 696, 699 (9th Cir. 1988). To survive a dismissal motion, a complaint need
22   only satisfy the minimal notice pleading requirements of Rule 8(a)(2)—a short and
23   plain statement of the claim. Porter v. Jones, 319 F.3d 483, 494 (9th Cir. 2003). The
24   factual “allegations must be enough to raise a right to relief above the speculative
25   level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). That is, the complaint
26   must “contain sufficient factual matter, accepted as true, to state a claim to relief that
27
     1
28    Having carefully considered the papers filed in connection with the Motion, the Court deemed the
     matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal. L.R. 7-15.



                                                    2
Case 2:21-cv-00841-ODW-PVC Document 17 Filed 08/11/21 Page 3 of 7 Page ID #:319




 1   is plausible on its face.”     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal
 2   quotation marks omitted).
 3         The determination of whether a complaint satisfies the plausibility standard is a
 4   “context-specific task that requires the reviewing court to draw on its judicial
 5   experience and common sense.” Id. at 679. A court is generally limited to the
 6   pleadings and must construe all “factual allegations set forth in the complaint . . . as
 7   true and . . . in the light most favorable” to the plaintiff. Lee v. City of Los Angeles,
 8   250 F.3d 668, 679 (9th Cir. 2001).       However, a court need not blindly accept
 9   conclusory allegations, unwarranted deductions of fact, and unreasonable inferences.
10   Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
11         Where a district court grants a motion to dismiss, it should generally provide
12   leave to amend unless it is clear the complaint could not be saved by any amendment.
13   See Fed. R. Civ. P. 15(a); Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d
14   1025, 1031 (9th Cir. 2008).        Leave to amend may be denied when “the court
15   determines that the allegation of other facts consistent with the challenged pleading
16   could not possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture
17   Co., 806 F.2d 1393, 1401 (9th Cir. 1986).         Thus, leave to amend “is properly
18   denied . . . if amendment would be futile.” Carrico v. City & Cnty. of San Francisco,
19   656 F.3d 1002, 1008 (9th Cir. 2011).
20                                IV.   JUDICIAL NOTICE
21         In connection with the Motion, Apple Seven requests the Court take judicial
22   notice of several documents, including images of Marriott’s accessible amenities
23   section on its website home page and the description of the accessible hotel room as it
24   appears on the reservation site.      (Def.’s Req. for Judicial Notice ¶¶ 1–2, Exs. 1
25   (“Accessible Amenities”), 2 (“Accessible Room Description”), ECF No. 13-2.)
26         “[A] court may judicially notice a fact that is not subject to reasonable dispute
27   because it: (1) is generally known within the trial court’s territorial jurisdiction; or
28   (2) can be accurately and readily determined from sources whose accuracy cannot




                                                 3
Case 2:21-cv-00841-ODW-PVC Document 17 Filed 08/11/21 Page 4 of 7 Page ID #:320




 1   reasonably be questioned.” Fed. R. Evid. 201(b). Courts may also take judicial notice
 2   of “publicly accessible websites.” In re Yahoo Mail Litig., 7 F. Supp. 3d 1016, 1024
 3   (N.D. Cal. 2014); see also Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998
 4   (9th Cir. 2010) (finding district court correctly considered publicly-available websites
 5   where “Plaintiffs directly quoted the material posted on these web pages, thereby
 6   incorporating them into the Complaint.”).
 7         Here, Exhibits 1 and 2 are publicly accessible webpages that Garcia quotes in
 8   his FAC and are directly related to matters at issue in this case. Thus, to the extent the
 9   Court relies on Exhibits 1 and 2, it takes judicial notice of them. However, the Court
10   denies Apple Seven’s request for judicial notice as to its other proffered documents, as
11   the Court does not rely on them to resolve this Motion.
12                                   V.    DISCUSSION
13         Garcia asserts two causes of action against Apple Seven for violation of
14   28 C.F.R. section 36.302(e) (“Reservations Rule”) under the ADA, and violation of
15   the Unruh Act. (See FAC ¶¶ 35–42.) As discussed below, Garcia fails to state a claim
16   against Apple Seven for violation of the Reservations Rule, and the Court declines to
17   exercise supplemental jurisdiction over his Unruh Act claim.
18   A.    Americans with Disabilities Act (Claim One)
19         Garcia argues Marriott’s reservation system violates the ADA’s Reservation
20   Rule by failing to describe the hotel’s accessibility information with enough
21   specificity to allow him to determine whether the hotel’s public spaces and
22   guestrooms suit his particular needs. (See generally id.) Specifically, Garcia points to
23   a lack of information regarding guestroom entrances; maneuvering space at the bed,
24   toilet, sink, and bath; and accessible areas in the hotel. Apple Seven contends its
25   website complies with the ADA, as interpreted by the Department of Justice’s 2010
26   guidance (“DOJ 2010 Guidance”). (Mot. 7–10.)
27         The relevant portion of the ADA states, “a place of lodging shall . . . [i]dentify
28   and describe accessible features in the hotels and guest rooms offered through its




                                                 4
Case 2:21-cv-00841-ODW-PVC Document 17 Filed 08/11/21 Page 5 of 7 Page ID #:321




 1   reservations service in enough detail to reasonably permit individuals with disabilities
 2   to assess independently whether a given hotel or guest room meets his or her
 3   accessibility needs.” 28 C.F.R § 36.302(e)(1)(ii). The DOJ 2010 Guidance analyzes
 4   this section and clarifies that “a reservations system is not intended to be an
 5   accessibility survey,” and that, “[b]ecause of the wide variations in the level of
 6   accessibility that travelers will encounter[,] . . . it may be sufficient to specify that the
 7   hotel is accessible” and provide basic facts about each accessible room. Id. The
 8   DOJ 2010 Guidance goes on to provide, “[f]or hotels that were built in compliance
 9   with the 1991 Standards, it may be sufficient . . . , for each accessible room, to
10   describe the general type of room . . . , the size and number of beds . . . , [and] the type
11   of accessible bathing facility.” 28 C.F.R. § Pt. 36, App. A, Section 36.302(e) Hotel
12   Reservations.
13         Marriott’s reservations website satisfies the articulated standard.            On its
14   website, Marriott lists the accessible hotel areas and amenities and describes the
15   available accessible hotel rooms. The room description lists the room as “accessible”
16   and includes the size and number of beds (one king bed) and the type of accessible
17   bathing facility (roll-in showers). (See, e.g., Accessible Room Description.) The
18   Court finds that, based on the allegations in Garcia’s FAC and the judicially noticed
19   documents, the descriptions provided on Marriott’s website are sufficient to comply
20   with the ADA.
21         Garcia argues that merely stating something is “accessible” is conclusory and
22   does not provide enough information for an independent assessment, particularly
23   when it comes to the specific information that is important to him, such as the amount
24   of maneuvering space.        (See Compl. ¶ 24.)       However, courts have found that
25   describing something as “accessible” is sufficient because “accessible” is a term of art
26   used by the ADA Accessibility Guidelines to describe ADA-compliant facilities. See
27   Garcia v. Gateway Hotel, No. CV 20-10752-PA (GJSx), 2021 WL 936176 at *4
28   (C.D. Cal. Feb. 25, 2021) (collecting cases) (finding the use of term “accessible” is




                                                   5
Case 2:21-cv-00841-ODW-PVC Document 17 Filed 08/11/21 Page 6 of 7 Page ID #:322




 1   not conclusory because it means that those features of the hotel comply with ADA
 2   guidelines), appeal filed, No. 21-55227 (9th Cir. Mar. 10, 2021). The Court agrees
 3   that “stating that the room is ‘accessible’ by definition means that the room complies
 4   with the ADA requirements.” See id.
 5         Accordingly, the Court finds that Marriott’s website complies with the ADA and
 6   the Reservation Rule as a matter of law, and Garcia therefore fails to state a claim for
 7   violation of the ADA. As the Court finds Marriott’s website ADA-compliant, any
 8   amendment would be futile, and the Court DISMISSES the ADA claim with
 9   prejudice.
10   B.    Unruh Civil Rights Act (Claim Two)
11         A district court “‘may decline to exercise supplemental jurisdiction’ if it ‘has
12   dismissed all claims over which it has original jurisdiction.’”             Sanford v.
13   MemberWorks, Inc., 625 F.3d 550, 561 (9th Cir. 2010) (citing 28 U.S.C. § 1367(c)(3)).
14   “[I]n the usual case in which all federal-law claims are eliminated before trial, the
15   balance of factors to be considered under the pendent jurisdiction doctrine—judicial
16   economy, convenience, fairness, and comity—will point toward declining to exercise
17   jurisdiction over the remaining state-law claims.” Carnegie-Mellon Univ. v. Cohill,
18   484 U.S. 343, 350 n.7 (1988); Wade v. Reg’l Credit Ass’n, 87 F.3d 1098, 1101
19   (9th Cir. 1996) (“Where a district court dismisses a federal claim, leaving only state
20   claims for resolution, it should decline jurisdiction over the state claims and dismiss
21   them without prejudice.”).
22         Garcia’s ADA claim provided the only basis for original jurisdiction. As the
23   Court has dismissed Garcia’s ADA claim, it declines to exercise supplemental
24   jurisdiction over his remaining state law claim. Accordingly, Garcia’s second cause of
25   action is DISMISSED without prejudice.
26   ///
27   ///
28   ///




                                                6
Case 2:21-cv-00841-ODW-PVC Document 17 Filed 08/11/21 Page 7 of 7 Page ID #:323




 1                                 VI.      CONCLUSION
 2         For the reasons discussed above, the Court GRANTS Defendant Apple Seven’s
 3   Motion to Dismiss. (ECF No. 13.) The Court DISMISSES the ADA claim with
 4   prejudice. The Court declines to exercise supplemental jurisdiction over the Unruh
 5   Act claim and DISMISSES that claim without prejudice.       The Court will issue
 6   Judgment consistent with this Order.
 7
 8         IT IS SO ORDERED.
 9
10         August 11, 2021
11
12                               ____________________________________
13                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              7
